DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-4, 6, 7, 11, 22, 23, 32, 36, and 70-79 as originally amended and/or filed on 02/08/2022.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 06/17/2019 (20190617).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to US provisional application number 62/862,449 filed on 06/17/2019 (20190617).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the landing plate in claim 75 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because, inter alia "The abstract should not refer to purported merits or speculative applications of the invention" and "It should avoid using phrases which can be implied" such as the recited limitations “Disclosed herein” , “the device can comprise…”, “can be automatic…”, etc..  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: plant grasping mechanism and force measurement sensor in claim 1, actuator in claim 2, plant location sensor in claim 3, computer system in claim 23, vision system in claim 32, grippers in claim 70, blade in claim 71.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 7, 11, 22, 23, 32, 36, and 70-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN203551167U to Wang et al. (Wang)(Cited in the 06/18/2020 IDS) in view of US 20210337734 A1 to Jeanty; Cedric et al. (Jeanty) and further in view of the MPEP section 2144.04 V and VI.

Regarding claim 1 Given the BRI as explained above, Wang teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    654
    468
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    547
    443
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    492
    286
    media_image3.png
    Greyscale

and associated descriptive texts:
“As shown in Figure 1, comprise that metal support 1, geometrical clamp 2(clamp root system of plant top for geometrical clamp), pulling force sensor 3, runner 4, replaceable gear 5 etc. The structure of pulling force sensor 3 as shown in Figure 2.
Also comprise receiver, the contour structures of receiver as shown in Figure 3, comprises receiving line 6, display screen 7, control knob 8(and comprising switch, menu, unit switching etc.), battery compartment 9 etc.“

“The clip that use is connecting on pulling force sensor is fixed upper half region of plant, and rotating wheel, stops operating while demonstrating reading on tautness meter, and now each assembly of instrument connects closely, and test early-stage preparations are complete. Uniform rotation runner, observes tautness meter reading, when tautness meter reading diminishes or observe and stop test when root system of plant is pulled out completely. Data importing computer by pulling force sensor, obtains tension variations value, obtains root system of plant anchor force.”

 a root pulling force (RPF) device 1 in Fig. 1, 
the device comprising a plant grasping mechanism 2 in Fig. 1 and 
a force measurement sensor 3 in Fig. 1. 

While Wang expressly teaches that the measurement of the pulling force is automatically transmitted from the pulling force sensor to the “data importing computer” understood to reside inside the “receiver” shown in Fig. 3 above, Wang does not appear to expressly disclose wherein said device is “automated”. 

In analogous art Jeanty teaches in for example the Figure(s) and associated descriptive texts below:

    PNG
    media_image4.png
    778
    1055
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    836
    481
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    764
    494
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    721
    847
    media_image7.png
    Greyscale

it was known in the art to provide an autonomous crop harvester which connotes a fruit root pulling force (FRPF) device 300 in Fig. 3 above wherein the device comprises a plant grasping mechanism 325/500 in Figs. 3 and 5 as explained in para:
“[0057] FIGS. 5A-5D depict an example end effector 500 or gripper according to one implementation of the present disclosure. The end effector 500 is configured to operate in conjunction with a robot to identify, select, and pick items. As will be described in greater detail, the end effector 500 includes various features that may provide enhanced utility for the picking of delicate items, such as berries or other agricultural products, as well as for picking items in a cluttered and/or non-static environment. The end effector 500 may operate at least partially under the control of a controller 501 (which can be, for example, slave controller 426 described above with reference to FIG. 4A) and/or other processing components. The end effector 500 in this example includes a base 510, a shaft 520, and a carriage 530 coupled to a plurality of fingers 540. Although the end effector 500 is illustrated as having three fingers 540, some embodiments may include two fingers, four fingers, five fingers, or more.”
and a force measurement sensor in for example, paras:
“[0035] In a third example, some or all of the fingers in a gripping assembly can each include one or more force sensors within the finger. A force sensor can be positioned to detect the force exerted by a single finger on an item being grasped by a plurality of fingers. Thus, force sensors may be used to detect when an item is being grasped and, based on real-time feedback from the sensor, avoid exerting too much grasping force against a delicate item, such as a berry. Moreover, if the item of interest is tethered to a stationary object (for example, a berry on a stem connected to a bush planted in the ground), the forces detected at the force sensors within the three fingers can be used to determine the direction from which the tether is pulling against the gripping assembly's motion. More specifically, when the gripper is moved away from the initial grasp location, the corresponding changes in the force sensor measurements can be used to determine the stem or tether direction based on known trigonometric principles. As will be described in greater detail below, picking efficiency, success rate, and sensitivity of the grasping and disengagement operations to minimize damage may be improved when the stem or tether direction is known. In a further example, the force sensors in the fingers may be advantageously used to detect when a grasped item has been dropped and, when an accidental drop is detected, stop and re-attempt to pick up the item rather than waste time by continuing to a pre-determined drop location without the item. 

[0070] Some or all of the fingers 540 may include one or more force sensors at an interior grasping surface or at an internal location within the fingers 540. The force sensors can include flat and/or compact force sensors such as force-sensitive resistors. In some embodiments, the one or more force sensors are placed at the interface between the resilient tip and an inward-facing portion of the base 542, such that the force exerted between an inner surface of the tip 544 and an item in the target object space is transferred to and measured at the force sensor. In some embodiments, the force sensors may be attached to the inward-facing portion of the base 542 such that the resilient tips may be removed and/or replaced while the force sensors remain attached to the fingers 540. Some embodiments may include more than one force sensor in each finger 540, for example, to provide redundancy and/or to provide more detailed data regarding the force being applied to an object by the fingers. Accordingly, an increase in the force measured at the finger force sensors relative to a baseline may indicate to the controller 501 or other processing circuitry that a finger 540 has contacted an item.”

wherein said device is “automated” as set forth in for example paragraph:
“[0083] The method 700 begins with block 702, where the harvesting process is initiated. The method 700 may begin, for example, based on a manual command to begin harvesting provided at a user interface 414 of a harvester 400. Alternatively, the method 700 may be initiated autonomously based on a determination by the vehicle master controller 402 that the harvester 400 is in a location where items will be picked (for example, based on detection of items to be picked, predetermined location or geofencing, etc.). When the harvesting process has been initiated, the method 700 continues to block 704.”.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of automating the RPF device of Wang as taught by at least Jeanty above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the RPF device of Wang would include the automation taught by Jeanty as known in the art.  Further, the RPF of Wang could be integrated with the autonomous harvester of Jeanty so that fruit harvesting and RPF can be measured at the same time thus saving time by combining both processes.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Jeanty to and modify the prior art of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

While it is considered that the combination of Wang and Jeanty above teach the claimed limitations as explained above, resort may be had to the teachings of the MPEP section 2144.04.V. and VI. to show it would have been obvious to inter alia make the RPF of Wang integral to the harvester of Jeanty, reverse the parts of the combination of Wang and Jeanty, duplicate the RPF device of Wang and rearrange the parts of the combination of Wang and Jeanty as a matter of design choice because no new or unexpected result would be produced.  As explained above, Wang teaches an RPF device that would be obvious to automate in light of the autonomous harvester of Jeanty already detecting the forces required to pull fruit from their stems.  Replacing the actuators of Jeanty with the RPF device taught by Wang or simply using the actuators of Jeanty themselves in the manner taught by Wang would provide the predictable result of determining the RPF.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP section 2144.04 V. and VI to and modify the prior art combination of Wang and Jeanty as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 2 and the limitation the RPF device of claim 1, wherein said device further comprises at least one actuator, wherein said actuator is capable of moving the plant grasping mechanism into position with respect to a plant given the BRI see the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein Wang teaches actuator 5 and 4 move the plant grasping mechanism 2 into position and resort may be had to the teachings of Jeanty with regard to moving the plant grasping mechanism into position for picking fruit set forth in Fig. 8 steps 801-806 as explained in for example, para:
 “[0096] At block 804, the controller 440 causes the robot 422.sub.2 to move the end effector 500 along a ray approach path to the berry to be picked. The ray approach path may be a predetermined ray approach path calculated at the controller 440 or other processing component of the harvester 400 based on the location of the berry as determined during the berry candidate identification and selection processes described above with reference to FIG. 7. In some embodiments, the ray approach may be calculated so as to be coincident with a line of sight along which the berry was viewed and identified during the berry candidate selection process. Advantageously, approaching the berry along a known line of sight (for example, a path known to be clear of obstructions) may provide a high probability that the suction cup 522 will be able to reach the berry without being blocked by leaves, stems, or other debris that may prevent the suction cup 522 from reaching or successfully engaging the berry. After the ray approach path to the berry has begun, the method 800 continues to block 806.”.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Jeanty to and modify the prior art of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 3 and the limitation the RPF device of claim 1, wherein said device further comprises a plant location sensor see the rejection of corresponding parts of claims 1 and 2 above incorporated herein by reference wherein Jeanty clearly teaches cameras detecting the location of the plants in for example, para:
“[0086] At block 712, the harvester scans (e.g., by causing the robot to move an end effector containing one or more cameras) to detect items (e.g., berries) to be picked. Items to be picked may be detected and/or identified based on various computer vision methods and/or any other imaging and image processing methods. In one example implementation of strawberry harvesting, color images of the picking area obtained from the cameras 430.sub.1, 430.sub.2, 430.sub.3 are processed. Color images taken at a downward angle of a row containing strawberry plants may include, for example, brown areas corresponding to soil, green areas corresponding to plant leaves, stems, and unripe strawberries, white areas corresponding to flower petals and/or unripe strawberries, and red areas corresponding to ripening, ripe, or overripe strawberries for harvesting. Regions of one or more red pixels may thus be identified from the color images as possible berry candidates. The identified red regions may further be analyzed to determine the size, shape, and/or hue of each identified red region. Other suitable scanning techniques to detect different kinds of items of interest can be implemented.”.  
  
Regarding claim 4 and the limitation the RPF device of claim 2, wherein said plant grasping mechanism comprises two parallel plates given the BRI see the teachings of Wang Fig. 1, Jeanty Fig. 5 and para [0057] wherein it is understood that the effector 500 may include “two fingers” which connotes the claimed “two parallel plates” and the MPEP with regard to inter alia the obviousness in rearranging the parts of the combination of Wang and Jeanty.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of using a two fingered effector to pull a plant or fruit from its roots as taught by at least Wang and Jeanty above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the plant grasping mechanism of Wang would include the two fingered parallel plates as taught by both Wang and Jeanty as known in the art and in light of the MPEP with regard to inter alia the obviousness in rearranging the parts of the combination of Wang and Jeanty. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Jeanty and the MPEP section 2144.04 V. and VI. to and modify the prior art of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 6 and the limitation the RPF device of claim 2, wherein the actuator is driven by an electric motor see the rejection of corresponding parts of claims 1 and 2 above incorporated herein by reference wherein Jeanty teaches in Fig. 5 that the actuator is driven by electric motors 515, 535 etc. in for example, para:
“[0065] The carriage 530 is disposed about the shaft 520 and supports the fingers 540. The carriage 530 may include any substantially rigid material, such as but not limited to a metal or a hard plastic. The carriage 530 is rotatably coupled to a carriage slider 532 in a longitudinally fixed configuration along the longitudinal axis. The carriage slider 532 is fixed to one or more rods 534 driven by linear actuators 535 to control the longitudinal position of the carriage 530 along the shaft 520 and/or a controllable force applied to the carriage 530 (e.g., to control a grasping force applied at the fingers 540, as will be described below in greater detail). Linear actuators 535 may be any suitable type of linear actuator, such as mechanical, pneumatic, hydraulic, electro-mechanical, etc. The carriage 530 further includes hinge points 536 for rotatably coupling the fingers 540 to the carriage 530.”

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Jeanty to and modify the prior art of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 7 and the limitation the RPF device of claim 2, wherein the actuator is a ball screw actuator given the BRI see the teachings of Jeanty wherein the linear actuators connote the claimed “ball and screw actuator” because it is known in the art of “any suitable type of linear actuators” to use “ball-screw linear actuators” which have ball bearings encapsulated within the actuator that mate with the screw of the actuator to provide the necessary thrust faces for movement.
“A ball screw actuator is a precision linear solution that is used to drive a system. With enclosed recirculating ball bearings that travel on a threaded shaft with minimal friction, the ball screw actuator acts as a precision screw that is able to accommodate heavy loads.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of using a suitable ball-screw linear actuator as taught by Jeanty above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the actuator of Wang would be replaced with the ball screw actuator of Jeanty as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Jeanty to and modify the prior art of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.


Regarding claim 11 and the limitation the RPF device of claim 4, wherein the parallel plates are textured given the BRI see the teachings of Jeanty Figure 5 wherein the fingers are shown to have “texture” and the tips 544 may be made of hard plastic, metal or any suitable material including soft plastic, rubber or any suitable elastomeric material which will all have a different “textures”.  See Jeanty para:
“[0067] The fingers 540 are coupled to the carriage 530 and provide a positive mechanical grasp on items engaged at the suction cup 522. Each finger 540 can include a substantially rigid base 542 formed of a hard plastic, a metal, or any other suitable material. Each finger can also include a resilient and/or cushioned tip 544 formed of a soft plastic, a rubber, or any other suitable elastomeric material. For example, the tip 544 may comprise a cushioned or resilient material on at least an inward-facing grasping surface 545. The base 542 of each finger 540 can be mounted to the carriage 530 at a hinge point 536, such that the fingers 540 can rotate inward toward the suction cup or outward away from the suction cup about the hinge points 536. In some embodiments, the tip 544 forms most of the exterior surface of the finger 540. For example, the rigid base 542 may include a central spine on which the resilient tip 544 may be formed or adhered. In some embodiments, the resilient tip 544 may be a slidably removable tip that can be attached and/or removed by sliding the resilient tip 544 onto or off of the rigid base 542. The rigid base may include one or more locking features (not shown) that may engage with corresponding features of the resilient tip 544 to detachably secure the resilient top 544 onto the rigid base 542. Thus, the fingers may provide cushioned and/or compressible interior engagement surfaces while remaining securely fixed to the carriage 530.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of providing a textured surface to a grasping mechanism as taught by Jeanty above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the parallel plates of Wang would include the textured coating as taught by Jeanty as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of  Jeanty to and modify the prior art of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.


Regarding claim 22 and the limitation the RPF device of claim 4, wherein said parallel plates are joined by linkage, wherein said linkage is capable of driving the parallel plates in opposite directions from one another, therefore creating a space between them given the BRI see the teachings of both references with regard to how the parallel plates or fingers are opened and closed in order to grasp the roots and fruits in the rejection of corresponding parts of claims 1, 2 and 4 above incorporated herein by reference.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of  Jeanty to and modify the prior art of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.
  
Regarding claim 23 and the limitation the RPF device of claim 1, wherein said RPF device comprises a programmable computer system see the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein it is understood that Jeanty teaches an autonomous harvester with a computer program system that would be obvious to provide to the RPF of Wang as explained above.  Such a combination would save time by allowing for the processes of Wang and Jeanty to be performed simultaneously to both harvest fruit and check the root pulling forces of the soil. 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of  Jeanty to and modify the prior art of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 32 and the limitation the RPF device of claim 3, wherein said plant location sensor comprises a camera vision system see the teachings of Jeanty with regard to the obviousness of using a camera vision system to automate the process of Wang in Jeanty para:
“[0072] The end effector may further include one or more cameras 550 or other imaging devices. The cameras 550 include photodetectors configured to image an area below and/or laterally displaced from the end effector. In some embodiments, image data from two or more cameras 550 may be used for stereo imaging or other techniques for determining depth information of the imaged region. Image data obtained at the cameras 550 may be processed to identify imaged items to be picked, as well as to determine location information associated with the items. In some embodiments, some or all of the cameras 550 may further include one or more light sources at or near the cameras 550 to illuminate the cameras' field of view, for example, to provide controllable illumination which may improve the reliability of item detection and identification. In some embodiments, the light sources may provide illumination from a source that is functionally coincident or nearly coincident with the camera or cameras. Thus, as the cameras and lights get closer to an object, the light intensity reflected off the object and thus present on the camera's imager increases. In some cases, such increased intensity may undesirably interfere with accurate imaging. In some aspects, the intensity of the lighting may be controlled as a function of distance from an item being approached, such that light is emitted with a lower intensity when the item of interest is close to the light source and camera. In other aspects, the intensity of the lighting may be controlled as a function of the intensity of light detected at the camera.”.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of  Jeanty to and modify the prior art of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 36 and the limitation the RPF device of claim 1, wherein said plant grasping mechanism comprises a pressure plate, wherein said pressure plate is capable of sensing when contact is made with an object and/or the location of the object given the BRI the “pressure plate” connotes the force sensors taught by Jeanty because the force sensors are sensing when contact is made as explained in for example, paras:
“[0070] Some or all of the fingers 540 may include one or more force sensors at an interior grasping surface or at an internal location within the fingers 540. The force sensors can include flat and/or compact force sensors such as force-sensitive resistors. In some embodiments, the one or more force sensors are placed at the interface between the resilient tip and an inward-facing portion of the base 542, such that the force exerted between an inner surface of the tip 544 and an item in the target object space is transferred to and measured at the force sensor. In some embodiments, the force sensors may be attached to the inward-facing portion of the base 542 such that the resilient tips may be removed and/or replaced while the force sensors remain attached to the fingers 540. Some embodiments may include more than one force sensor in each finger 540, for example, to provide redundancy and/or to provide more detailed data regarding the force being applied to an object by the fingers. Accordingly, an increase in the force measured at the finger force sensors relative to a baseline may indicate to the controller 501 or other processing circuitry that a finger 540 has contacted an item.

[0099] At block 818, the robot lifts the end effector 500 upward in the z-axis direction such that the berry is lifted further upward along the longitudinal axis of the end effector shaft. If the berry is still connected to its stem, the stem will become more taut as the berry is lifted upward while being grasped by the fingers 540. As tension in the stem increases, the berry experiences an increasing force pulling along the direction of the stem. Accordingly, the force sensors in the two fingers 540 adjacent to the stem direction will detect an increased force, while the remaining finger 540 will detect a decreased force. When these varying forces are detected, the controller 440 may determine that the azimuth corresponding to the actual stem direction is somewhere between the azimuths of the two fingers 540 experiencing the increased force. The relative force increases at the two stem-adjacent fingers 540 may further be used to more accurately determine the stem azimuth. For example, if the two force increases are approximately equal, it may be determined that the stem originates from an azimuthal direction approximately equally between the two fingers 540. If one of the two stem-adjacent fingers 540 experiences a higher increased force than the other stem-adjacent finger 540, it may be determined that the stem azimuth is closer to the finger 540 sensing the higher increased force. In various embodiments, the actual stem direction may be determined with relatively high accuracy using known trigonometric operations, subject to the sensitivity and/or resolution of the force sensors in the fingers 540. After the berry has been lifted and the stem direction has been determined, the method 800 continues to block 820.”.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Jeanty to and modify the prior art of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 70 and the limitation the RPF device of claim 1, wherein the plant grasping mechanism further comprises grippers, 
wherein said plant grasping mechanism is configured so that alternate grippers can be used given the BRI see the teachings of Jeanty para [0067] wherein it is understood that each finger connotes a gripper and each finger can also include resilient tips that are replaceable with “alternate gripper” finger tips.
“[0067]… In some embodiments, the resilient tip 544 may be a slidably removable tip that can be attached and/or removed by sliding the resilient tip 544 onto or off of the rigid base 542. The rigid base may include one or more locking features (not shown) that may engage with corresponding features of the resilient tip 544 to detachably secure the resilient top 544 onto the rigid base 542. Thus, the fingers may provide cushioned and/or compressible interior engagement surfaces while remaining securely fixed to the carriage 530.

[0147] Other ground crops may further be harvested using the systems and methods of the present disclosure. For example, cucumbers, watermelons, other melons, broccoli, cauliflower, asparagus, and the like, may all be harvested by the harvesters described herein. In some embodiments, modifications to the disclosed end effectors may include changes in the size and placement of fingers, gripping forces, etc., as required to reliably harvest each individual type of ground crop.”  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of using alternate grippers to harvest different types of fruits as taught by at least Jeanty above in light of the MPEP with regard to inter alia the obviousness in rearranging the parts of the combination of Wang and Jeanty.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the RPF of Wang would include the alternate grippers to pull different roots as taught by Jeanty as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Jeanty and the MPEP section 2144.04.V and VI. to and modify the prior art of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 71 and the limitation the RPF device of claim 1, wherein a blade is attached to the plant grasping mechanism, wherein said blade is capable of cutting a plant stalk given the BRI see the teachings of Jeanty para:
“[0145] In one example, grapes or other vine crops, vertically-grown strawberries, and the like may be similarly picked and/or harvested using the systems and methods described herein. Because vine crops generally grow in a substantially vertical orientation, such harvesters may be configured such that the robots to which the end effectors are mounted are located in a horizontal, rather than a vertical, orientation. For example, the robots of FIGS. 12A-12G may be mounted in a position rotated by approximately 90 degrees about the longitudinal member relative to the orientation depicted herein, such that they can manipulate one or more end effectors to pick items from a substantially vertical picking environment. The computer vision systems described herein may be configured to identify vine crops based on color, shaped, bunch shape, or other criteria to reliably identify grapes or other vine crops to be picked. In some embodiments, end effectors configured for picking of vine crops may further include one or more blades or other cutting or snipping elements in order to allow for snipping of bunches rather than harvesting of individual grapes or other vine fruits.

[0146] In some embodiments, blades or other cutting or snipping elements may further be employed for pruning of various crops. For example, trees producing almonds, walnuts, peaches, cherries, or other tree crops may require pruning which may easily be accomplished using the systems disclosed herein.”.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Jeanty to and modify the prior art of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 72 and the limitation the RPF device of claim 1, wherein the force measurement sensor comprises a three axis load cell given the BRI see the teachings of Jeanty with regard to determining the pulling force in the paragraphs cited above as well as claim:
“16. The end effector of claim 14, wherein the at least one sensor comprises a linear position sensor or a 3D force sensor, wherein the object within the target object space is tethered to a stationary object, and wherein the at least one sensor is configured to detect a direction at which the object is tethered to the stationary object.” .  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of  Jeanty to and modify the prior art of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 73 and the limitation the RPF device of claim 72, wherein the three axis load cell is capable of measuring force along three independent axes given the BRI see the rejection of corresponding parts of claim 72 above incorporated herein by reference wherein Jeanty clearly teaches a 3D force sensor in claim 16.  
  
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of  Jeanty to and modify the prior art of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 74 given the BRI the combination of Wang and Jeanty teach in the rejection of corresponding parts of claim a above incorporated herein by reference the limitation the RPF device of claim 1, wherein said device further comprises a support frame, i.e. platform 310 in an inverted U shape as shown in Jeanty Fig. 3A above, wherein each side of the U shape comprises a leg ending in a wheel 305 as shown in Jeanty Fig. 3A above and explained in for example only para:
“[0043] The harvester 300 is configured to travel within an agricultural field. Accordingly, the platform 310 is positioned relative to the wheels 305 such that the platform 310 is supported above a row 55 while the wheels 305 travel along the bottom of furrows 50 surrounding the row 55. Although the harvester 300 is depicted as having a single work cell 315 supported by wheels 305 spaced to travel in adjacent furrows 50, larger harvesters 300 including more than one work cell 315 can equally be implemented using the systems and methods described herein. For example, a harvester 300 may have a wider wheel base such that the harvester spans two, three, four, or more rows 55. Generally, such harvesters 300 may have an individual work cell 315 for each row, and may further include additional wheels 305 spaced to travel in intermediate furrows 50 to support the frame 310. In one particular example, a harvester 300 is sized to span three rows 50, and thus includes three work cells 315 spaced along the x-axis, each work cell 315 including two robots 320 and two end effectors 325. In another example, a harvester 300 may include multiple work cells 315 spaced along the y-axis and configured to operate on a single row, for example, a forward work cell 315 and an aft work cell 315. In this example, the forward work cell 315 may pick only a portion (for example, half) of the items of interest in the work volume, while the aft work cell picks the remaining items of interest from the work volume after the forward work cell 315 has conducted a first pass.”.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of supporting a RPF with a support frame as taught by Jeanty above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the RPF of Wang would include the autonomous support frame as taught by Jeanty as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of  Jeanty to and modify the prior art of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 75 and the limitation the RPF device of claim 74 wherein said frame comprises a landing plate given the BRI the frame of Wang teaches a landing plate at the bottom of the device while Jeanty teaches the use of wheels as the “landing plate” of the frame and the MPEP teaches inter alia the obviousness in rearranging the parts of the combination of Wang and Jeanty.   

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of using a “landing plate” as taught by at least Wang above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the RPF device of the combination of Wang and Jeanty would include the landing plate along with the RPF device as taught by Wang as known in the art. Such a combination would appear to be something like the combination of Wang Fig. 1 below with Jeanty Fig. 3 wherein the RPD of Wang would be able to be moved into position by the frame of Jeanty and then placed in location to test the RPF of each plant as it simultaneously harvests ripe fruit.

    PNG
    media_image8.png
    374
    337
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    492
    649
    media_image9.png
    Greyscale

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Wang, Jeanty and the MPEP section 2144.04.V and VI. to and modify the prior art combination of Wang and Jeanty as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 76 and the limitation the RPF device of claim 74, wherein each leg is capable of contacting ground on either side of a plant given the BRI see the rejection of corresponding parts of claim 75 immediately above incorporated herein by reference wherein the legs the frames of both Wang and Jeanty are capable of contacting ground on either side of a plant and in light of the MPEP with regard to inter alia the obviousness in rearranging the parts of the combination of Wang and Jeanty.  
  
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Jeanty and the MPEP section 2144.04.V and VI. to and modify the prior art of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 77 and the limitation the RPF device of claim 2, wherein the at least one actuator provides pulling force to the plant grasping mechanism given the BRI see the rejection of corresponding parts of claims 1 and 2 above incorporated herein by reference wherein Wang teaches at least one actuator and Jeanty teaches plethora actuators providing the pulling force that would be obvious to combine with Wang for the express benefit of automating the RPF process when considered in light of the MPEP with regard to inter alia the obviousness in the duplication and rearranging parts of the combination of Wang and Jeanty.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Jeanty and the MPEP section 2144.04.V and VI. to and modify the prior art of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 78 and the limitation the RPF device of claim 2, wherein at least one actuator provides force at a fixed velocity given the BRI see the teachings of Wang with regard to how the RPF is determined by providing a fixed velocity and it is understood that Jeanty teaches the velocity of the actuator can be programmed to any value necessary to pick the various fruits and vegetables from their roots.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Jeanty to and modify the prior art of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 79 and the limitation the RPF device of claim 4 ,wherein at least one actuator is outfitted with an encoder, wherein said encoder can track a position along its length of travel given the BRI see the teachings of Jeanty para [0050]:
“[0050] Consistent with the hierarchy of FIG. 4A, FIG. 4B is a schematic block diagram illustrating electrical connections and hardware components of an example implementation of a harvester 400 according to one implementation of the present disclosure. FIG. 4B schematically illustrates a harvester 400 including three work cells 416.sub.1, 416.sub.2, 416.sub.3. Although only the components of work cell 416.sub.3 are shown in FIG. 4B, it will be understood that work cells 416.sub.1 and 416.sub.2 can include all or a subset of the components illustrated within work cell 416.sub.3. A network switch 401 provides for switchable communications between each of the work cells 416.sub.1, 416.sub.2, . . . 416.sub.N and harvester-level components such as the vehicle master controller 402, the LIDAR system 410, and the communications module 404. The vehicle master controller 402 is directly or indirectly in electrical communication with the vehicle control unit 412, motor controller 411, vehicle control encoders 413, vehicle control input 415, and user interface control 414. The vehicle control unit 412 may be a microcontroller or other processing circuitry configured to receive information from the vehicle control encoders 413 and vehicle control input 415. The vehicle control unit 412 may further be configured to command the motor controller 411. The motor controller 411 may be electrical drivers or the like, configured to rotate one or more drive motors using system power to move the harvester 400. The vehicle control encoders 413 may be, e.g., rotary encoders or the like, configured to communicate angular position and/or speed of one or more drive motors of the harvester 400. The vehicle control input 415 is a device for receiving manual control commands, such as a joystick or the like. In various embodiments, the vehicle control unit 415 may be used for diagnostic operation, initial position, storage, or other non-autonomous aspects of harvester 400 operation. The user interface control 414 may include additional manual controls such as one or more buttons, an on/off switch and/or key, status indicator or annunciator lamps, or the like. Certain embodiments of the harvester 400 may not include a vehicle control unit 415 and/or user interface control 414, and may be configured to operate autonomously without input from the vehicle control unit 415 and/or user interface control 414.”.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of using an encoder to track the position of an actuator as taught by at least Jeanty above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the actuator of Wang would include the encoder as taught by Jeanty as known in the art to track its position along its length of travel. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of  Jeanty to and modify the prior art of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example:
US 5054831 A to GIACOMELLI G A et al. teaches, inter alia a plant gripping apparatus that pulls plats from their roots for transplanting purposes in for example the ABSTRACT below:
“The gripping apparatus has at least two elongated piercing elements which slide in elongated collars or sleeves between open retracted positions and closed gripping positions. The piercing elements define an angle and they move toward the vertex of the defined angle when they move from the open position to the closed position. The orientation of the piercing elements and their path of travel are such that objects are reliably and securely held when the piercing elements are in their closed positions and positively released when the piercing elements are in their open positions.
A sensor may be provided with the gripping apparatus to sense the presence or condition of the gripped object.”.

US 20170105346 A1 to DAVIDSON J R et al. teaches, inter alia a robotic system for harvesting produce that would be obvious to use as a RPF device in for example the ABSTRACT and Figures below:
“The system has multiple fingers which are tendon-driven. Multiple actuators (202) are configured for independent actuation of multiple fingers. The end-effector (101) is underactuated. The end-effector is configured to grasp a portion of produce to be harvested with a power grasp. A manipulator (102) is provided for positioning the end-effector in three-dimensional space. A machine vision system is configured to provide a location of the portion of produce to be harvested.”.

    PNG
    media_image10.png
    327
    396
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    344
    338
    media_image11.png
    Greyscale

US 20180153103 A1 to BRAVO TRINIDAD; Juan teaches, inter alia an automatic harvester that would be obvious to use as a RPF device in for example the ABSTRACT and Figure below:
“Machine (1) for the automatic harvesting of fruits cultivated in rows, formed by a self-propelled and autonomous vehicle encompassing at least one crop row (13), including a pair of parallel rails (2), a fruit collector assembly formed by a carriage (3) movably mounted on the pair of parallel rails (2) and a collector robotic arm (4) movably mounted on the carriage (3) for moving transversely with respect to the carriage (3), a carriage motor (5) for moving the carriage (3), and a robotic arm motor (6) for moving the robotic arm (4), the carriage and the robotic arm motors (5, 6) attached to the carriage (3). The carriage is movable horizontally and the robotic arm is transversally movable with respect to the rails.”.

    PNG
    media_image12.png
    441
    650
    media_image12.png
    Greyscale

CN 110050566 B to YANG, Qin-yong et al. teaches, inter alia an automated radish harvester that can dynamically adjust the radish pulling force in for example the ABSTRACT below:
“The invention claims a radish harvesting robot, comprising a robot main body and a pulling mechanism, wherein the pulling mechanism is set at the lower end of the robot main body; the pulling mechanism comprises two pulling arms, a pulling actuator corresponding to the pulling arm, and a pulling fixing frame; the pulling arm comprises a big arm and a small arm, the big arm is sleeved outside the small arm, the big arm is provided with a small arm driving motor for driving the small arm to move up and down, the pulling actuator is connected with the lower end of the pulling small arm, and the opposite side of the two pulling arms is connected with the pulling driven wheel by pulling the ball screw respectively the drawing action is independently designed, it can realize the movement in the horizontal and vertical direction, the control is more flexible and accurate, it not only can dynamically adjust the drawing force and position in the drawing process, but also can change multiple drawing modes, so that the damage rate and leakage yield is lower, the drawing effect is better.”.

US 20220078972 A1 to FAULRING; Frank et al. teaches, inter alia a RPF device with parallel plates as grippers in for example the ABSTRACT and Figure below:
“Systems and methods here may include a vehicle with automated subcomponents for harvesting delicate items such as berries. In some examples, the vehicle includes a targeting subcomponent and a harvesting subcomponent. In some examples, the targeting subcomponent utilizes multiple cameras to create three-dimensional maps of foliage and targets. In some examples, identifying targets may be done remotely from the harvesting machine, and target coordinates communicated to the harvesting machine for robotic harvesting.”.

    PNG
    media_image13.png
    513
    462
    media_image13.png
    Greyscale


US 20110083518 A1 to BARREIRO R et al. teaches, inter alia a root pulling force device using a plate 58 in contact with the ground in for example the ABSTRACT and figure below:

    PNG
    media_image14.png
    541
    403
    media_image14.png
    Greyscale
“ [0035] A further embodiment of the present invention is shown in FIG. 3. The applied test force 50 from the test device 52 is applied along the directional arrow 20, wherein an operator (not shown) places a foot on bar 54 and pushes down along directional arrow 56 along pivot point 64, and an associated force transducer 22 records this applied force 50. Pivot point 64 may also be a cam mechanism (not shown). Plate 58 of test device 52 is anchored to the ground 60 by spike 62. Plate 58 can be made from a variety of materials, including but not limited to, metals, plastics, Teflon.RTM., nylon and wood. Specifically, an aluminum plate 58 is satisfactory. Spike 62 may be made from a variety of materials, including but not limited to, metals, plastics, Teflon.RTM., nylon and wood. Specifically, an aluminum spike 62 is satisfactory. Spike 62 is securely fastened to the ground 60 to prevent movement of plate 58 of test device 52.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220827